Watson, C. J.
In cross-examination plaintiff was asked and testified as follows: “Q. Tour only claim is now that there is two colors in that suit? A. Yes. Q. That is'yoiir wholé claim? A. Yes. I claim .that there is two colors in that suit. Q. And you do not claim anything else? A. No.” Urging that this was a waiver by plaintiff of all other alleged ground's of complaint within the scope of the declaration, the defendant objected to evidence showing that he made a mistake in cutting the cloth of which the suit was made, different ways of the nap, thereby making the suit look as if it were made of two pieces of cloth, unlike in color. There was no error in receiving the evidence. The mere fact that plaintiff stated in cross-examination as set forth above, did not in itself constitute a waiver of other alleged grounds of action, shown by proper evidence.
*94Defendant excepted to the judgment, but assigned no grounds. The only ground argued is that of waiver, determined in the preceding paragraph.

Judgment affirmed.